EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laken Adkins on 03 February 2022.

The application has been amended as follows:

1. (Currently Amended) A garment comprising:
a front body panel,
a back body panel,
a left leg portion extending inferiorly from the front and back body panels,
a right leg portion extending inferiorly from the front and back body panels,
a gusset panel comprising a front gusset panel edge attached to the front body panel, a back gusset panel edge attached to the back body panel, a free left lateral gusset panel edge unattached to the front body panel, the back body panel, or the left leg portion, and a free right lateral gusset panel edge unattached to the front body panel, the back body panel, or the right leg portion,
a left side cover panel extending between the front and back body panels through a crotch region of the garment,
through the crotch region of the garment,
the left side cover panel having a left front cover panel edge attached to the front body panel and the left side cover panel having a left back cover panel edge attached to the back body panel,
the right side cover panel having a right front cover panel edge attached to the front body panel and the right side cover panel having a right back cover panel edge attached to the back body panel,
wherein the left and right side cover panels at least partially overlap the gusset panel,
wherein the free left lateral gusset panel edge and the left leg portion at least partially define a left access space positioned between the gusset panel and the left leg portion,
wherein the free right lateral gusset panel edge and the right leg portion at least partially define a right access space positioned between the gusset panel and the right leg portion, and
wherein lateral movement of the gusset panel widens the left access space or the right access space.

20. (Currently Amended) A method of making a garment, the method comprising:
providing a front body panel, a back body panel, a left leg portion extending inferiorly from the front and back body panels, a right leg portion extending inferiorly from the front and back body panels, a gusset panel, a left side cover panel extending between the front and back body panels through a crotch region of the garment, and a right side cover panel extending between the front and back body panels through the crotch region of the garment;
the gusset panel comprising a free left lateral gusset panel edge and a free right lateral gusset panel edge,
fixedly attaching a front gusset panel edge of [[a]] the gusset panel to a lower edge of [[a]] the front body panel;
fixedly attaching a back gusset panel edge of [[a]] the gusset panel to a lower edge of [[a]] the back body panel; and
leaving at least a portion of [[a]] the free left and right lateral gusset panel [[edge]] edges unattached to any part of the garment;
the left side cover panel having a left front cover panel edge attached to the front body panel and the left side cover panel having a left back cover panel edge attached to the back body panel,
the right side cover panel having a right front cover panel edge attached to the front body panel and the right side cover panel having a right back cover panel edge attached to the back body panel,
wherein the left and right side cover panels at least partially overlap the gusset panel,
wherein the free left lateral gusset panel edge and the left leg portion at least partially define a left access space positioned between the gusset panel and the left leg portion,
wherein the free right lateral gusset panel edge and the right leg portion at least partially define a right access space positioned between the gusset panel and the right leg portion, and
wherein lateral movement of the gusset panel widens the left access space or the right access space.  

22. (Currently Amended) The method of claim 20, further comprising fixedly attaching [[a]] the left side cover panel to the front body panel, the back body panel, and the left leg portion such that the left side cover panel is overlapped by the free left lateral gusset panel edge, and fixedly attaching [[a]] the right side cover panel to the front body panel, the back body panel, and the right leg portion such that the right side cover panel is overlapped by the free right lateral gusset panel edge.  

24. (Currently Amended) The method of claim 22, further comprising stitching a continuous seam to attach the garment to the left front cover panel edge, [[the]] a left outside cover panel edge, the left back cover panel edge, the right back cover panel edge, [[the]] a right outside cover panel edge, and the right front cover panel edge.  

Election/Restrictions
Claim 1 is allowable. Claims 8 and 13-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A, B, and C, as set forth in the Office action mailed on 24 October 2019 is hereby withdrawn and claims 8 and 13-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 2, 4-9, 12-19, and 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 20-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 24 October 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732